      Case 4:19-cr-00631 Document 14 Filed on 06/01/20 in TXSD Page 1 of 1




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
VS.                                                  §      CR. NO. H:19-CR-631-S
                                                     §
CARLOS RUBEN RAMIREZ-MONROY                          §

                        NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, CARLOS RUBEN RAMIREZ-MONROY, Defendant in the above

numbered and entitled action and respectfully requests the Court to take notice that he has

retained attorney CRISPIN (C.J.) QUINTANILLA, III to appear as lead attorney for him. We

hereby request, that all notices and correspondence be submitted to the following address:

                          GARCIA, QUINTANILLA & PALACIOS
                                  5526 N. Tenth Street
                                  McAllen, Texas 78504
                                (956) 682-9477 Telephone
                                    (956) 682-0223 Fax
                                   gqplaw@yahoo.com

                                             Respectfully Submitted,

                                             LAW OFFICES OF
                                             GARCIA, QUINTANILLA & PALACIOS
                                             5526 North Tenth Street
                                             McAllen, Texas 78504
                                             (956) 682-9477 Telephone
                                             (956) 682-0223 Facsimile

                                             /S/CRISPIN (C.J.) QUINTANILLA, III
                                             CRISPIN (C.J.) QUINTANILLA, III
                                             State Bar of Texas No. 16436330
                                             Federal I.D. No. 12431
